Title: To George Washington from Annis Boudinot Stockton, 13 March 1789
From: Stockton, Annis Boudinot
To: Washington, George



Morven the 13th of March 1789

Will the most revered and most respected of men, Suffer me to pour into his bosom the congratulations with which I felicitate my self on the happy prospects before us. I well know that there is nothing but the love of glory, and the enthusiasm of virtue, that is capable of animating a mind like yours—nothing but the sacred priviledge of serving your Country, and despensing happiness to millions, Could induce you to leave the calm delights of domestic ease and comfort—which you have purchased a right to enjoy with such well earned fame as nothing can enhance—except this one Sacrifice of your Self to the publick good—by becoming the head of a government, that you and you only Seem to be marked out by providence as the point, in which all will center.
Ah! my beloved friend, you have an arduous task to perform, a severe Science to encounter but you are equal to it. I bless my self—I bless posterity—but I feel for you.
Nor will you deny that the Muse is Sometimes prophetic—when you recollect the ardour that almost censured my delicacy—which impelled me to seize your hand and kiss it when you did me the honour to Call on me in Your way to york town—even in that moment, the very era tho wraped up in clouds, was present to my view, and my heart hailed you as the Sovereign (I will not say for people quibble at names) but the father of the united states[,] and you will smile to see the sensations of that day, which I have never forgotten, thrown in the form of a vision, which I again take the liberty to enclose to you—it is easy I own to prophecy after events happen—but it is a little different in this case, tho now it is embellished with numbers—I can truly say without fiction—the embryo sentiment—

was impressed on my mind on that day of what would probably take place, and I have nourished it in my heart ever since.
Permit me to convey to you my thanks for the goodness you shew to me in Condescending to answer my scribbling—words can not give an Idea of the pleasure I take in recieving a letter from you—I own I wrote my self from a selfish principle—wholly Conscious that I can not Contribute in the smallest degree to amuse you, I anticipate the pleasing repast till I recieve it, and feast on it till I am impatient for another letter, and then I set to write—taking the advantage of your politeness, that will not let a ladies letter remain long unanswered.
But this is the only time I have ever written to General Washington, that I have felt a pensiveness amounting almost to regret at the thought that it is a kind of farewell letter as I must not presume to indulge my self by intruding on your time and patience, when you are surrounded with publick business therefore I was determined to answer your last most acceptable letter before you left Virginia. But I shall sometimes see you and my dear Mrs Washington, whom I sincerely love—and that will make up for all. May the choicest of blessings flow on you both—whatever the tenderness of friendship, can dictate for the happiness of those we love, is the constant wish of my heart for you both whatever may be your situation.
My young folks desire their most respectful thanks for the notice Mrs Washington and your self are pleased to take of them in your letters to me. I have the honour to be Dear Sir with the most perfect respect and esteem your most obliged and most affectionate Friend

A. Stockton

